Citation Nr: 0613386	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  02-03 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella with degenerative joint 
disease from February 2, 2000, to January 8, 2006.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from February 2, 2000, to January 8, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel



INTRODUCTION

The veteran had active service from October 1961 to September 
1983.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded a 10 percent evaluation for the veteran's left 
knee disorder and denied entitlement to total disability 
evaluation based on individual unemployability due to 
service-connected disabilities (TDIU).

In March 2003, the Board ordered further development in the 
case.  However, the regulation which permitted the Board to 
undertake this development (38 C.F.R. § 19.9(a)(2) (2002)) 
was invalidated by the U.S. Court of Appeals for the Federal 
Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  As a 
consequence, this case was remanded by the Board in December 
2003 so that the additional development could be conducted by 
the RO.  Another remand was issued by the Board in October 
2005.  The case is again before the Board for appellate 
consideration.

The evidence indicates that the veteran underwent a total 
left knee replacement on January 9, 2006.  He will be on 
convalescence until March 1, 2007.  Until then, he will be 
receiving a temporary 100 percent disability evaluation 
pursuant to 38 C.F.R. § 4.30, effective from January 9, 2006, 
to March 1, 2007.  Then, as of March 1, 2007, he will be 
assigned a 30 percent disability evaluation pursuant to 
38 C.F.R. Part 4, Diagnostic Code (DC) 5055, the code for 
rating knee replacements.  Whether any greater degree of 
disability evaluation may warranted after March 1, 2007, 
cannot be determined until after that date.  Therefore, the 
current issues are as noted on the first page of the present 
decision.



FINDINGS OF FACT

1.  From February 2, 2000, to January 8, 2006, the veteran's 
left knee disorder was manifested by slight limitation of 
motion; crepitation on movement; positive joint line 
tenderness; no instability; slight subluxation; and X-ray 
evidence of degenerative joint disease (DJD).

2.  From February 2, 2000, to January 8, 2006, the veteran's 
service-connected disabilities did not prevent him from 
securing and following some type of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  From February 2, 2000, to January 8, 2006, the criteria 
for an evaluation in excess of 10 percent for the service-
connected chondromalacia of the left knee with DJD were not 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.321; Part 4, including §§  
 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, DCs 5003, 5010, 5257, 
5260, 5261 (2005).

2.  From February 2, 2000, to January 8, 2006, the veteran 
was not unemployable solely due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.340, 3.341, 
4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim, in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In the 
present case, this was not done, since the action appealed 
was issued before the enactment of the VCAA.  However, as 
noted below, the veteran has been provided with adequate 
notice nevertheless.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

The veteran was advised, by virtue of a detailed March 2002 
statement of the case (SOC) and March 2005 and January 2006 
supplemental statements of the case (SSOC) issued during the 
pendency of this appeal, of the pertinent law, and what the 
evidence must show in order to substantiate his claims.  We 
therefore believe that appropriate notice has been given in 
this case.  Further, the claims file reflects that the SOC 
and the SSOCs contained the duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  As the Federal 
Circuit Court has stated, it is not required "that VCAA 
notification must always be contained in a single 
communication from the VA."  Mayfield, supra, slip op. at 9.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (Vet. 
App. March 3, 2006), requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date, the Board finds 
no prejudice to the veteran in proceeding with the present 
decision.  Since the claims for an increased rating and TDIU 
are being denied, no effective dates will be assigned, so 
there can be no possibility of any prejudice to the veteran.

II.  Applicable laws and regulations

A.  Increased evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R. Part 4 (2005).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 states that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations:  
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.).  (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.).  (d) Excess fatigability.  
(e) Incoordination, impaired ability to execute skilled 
movements smoothly.  (f) Pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Pursuant to 38 C.F.R. Part 4, DC 5010, traumatic arthritis is 
to be rated as degenerative arthritis.  DC 5003 provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint of group of minor 
joints affected by limitation of motion to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
warranted with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  A 20 percent 
evaluation requires
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  

Under Diagnostic Code 5257, a 10 percent disability 
evaluation is warranted for slight recurrent subluxation or 
lateral instability.  A 20 percent evaluation requires 
moderate recurrent subluxation or lateral instability; a 30 
percent evaluation requires severe recurrent subluxation or 
lateral instability.

A 0 percent evaluation is warranted when flexion of the knee 
joint is limited to 60 degrees; a 10 percent evaluation 
requires flexion limited to 45 degrees; a 20 percent 
evaluation requires flexion limited to 30 degrees; and a 30 
percent evaluation requires flexion limited to 15 degrees.  
DC 5260.

A 0 percent evaluation is warranted when extension of the 
knee is limited to 5 degrees; a 10 percent evaluation 
requires extension limited to 10 degrees; a 20 percent 
evaluation requires extension limited to 15 degrees; a 30 
percent evaluation requires extension limited to 20 degrees; 
a 40 percent evaluation requires extension limited to 30 
degrees; and a 50 percent evaluation requires extension 
limited to 45 degrees.  DC 5261.

B.  TDIU

According to 38 C.F.R. § 3.340(a), a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  However, if the total disability rating is based 
on a disability or combination of disabilities for which the 
Schedule for Rating Disabilities provided an evaluation of 
less than 100 percent, it must be determined that the 
service-connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341(a).

Pursuant to 38 C.F.R. § 4.16(a) (2005), total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is, in 
the judgment of the rating agency, unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities, provided, that, if there is only one 
such disability, that disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation be reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  38 C.F.R. § 4.16(b).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005) ; 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

A.  Left knee

The relevant evidence of record includes a February 2000 VA 
examination report.  The veteran complained of constant 
soreness of the knee.  The objective examination noted no 
swelling or effusion; he did have diffuse subpatellar 
crepitation.  The patella seemed somewhat hypermobile but it 
could not be subluxed.  There was no ligament laxity.  Range 
of motion was from 0 to 135 degrees.  An X-ray showed 
narrowing of the medial compartment and of the patella 
femoral compartment.  There was a slight irregularity of the 
medial margin of the distal femur.  The diagnosis was very 
diffuse DJD of the left knee.  The examiner commented that 
there was no major disability but that there was some 
functional impairment, especially with deep knee bending, 
stooping, running or jumping.  His limitations were due to 
pain, but there was no significant weakness or fatigability.

Records from Balboa Naval Medical Center noted in April 2002 
that the veteran had full movement in all his extremities, 
with equal strength.  There was no cyanosis, clubbing, or 
edema.

The veteran was re-examined by VA in December 2005.  He 
stated that he continued to have pain off and on, and that he 
was able to walk only about two blocks.  He used a cane for 
ambulation.  He said that he had pain with prolonged 
standing, sitting and with any bending, stooping, or 
squatting.  He believed that his knee was unstable.  The 
objective examination noted 1+ effusion.  His range of motion 
was from 0 to 110 degrees, and he had crepitation over the 
patellofemoral joint throughout the entire range of motion.  
He had a 1+ Lachman's test with a negative pivot shift.  The 
knee was stable to varus and valgus stress.  He had positive 
medial and lateral joint line tenderness and a negative 
McMurray's test (no instability).  The X-ray showed moderate 
to severe tricompartmental osteoarthritis with large marginal 
osteophytes and tricompartmental joint space narrowing.  
There was slight subluxation of the proximal tibia with 
respect to the distal femur.  The diagnosis was left knee 
tricompartmental osteoarthritis, severe, chronic.  The 
examiner commented that the veteran had severe functional 
impairment.

After a careful review of the evidence of record, the Board 
finds that an evaluation in excess of 10 percent from 
February 2, 2000, to January 8, 2006, is not warranted.  The 
evidence of record does not show during this time period that 
the veteran had arthritis (established by X-rays) involving 2 
or more major joints or 2 or more minor joint groups, with 
occasional incapacitating episodes.  In fact, no such 
episodes have ever been documented.  Therefore, a 20 percent 
disability evaluation pursuant to DC 5003 is not justified.  
In addition, the objective evidence does not support a 
finding of moderate recurrent subluxation or lateral 
instability, so as to warrant the assignment of a 20 percent 
disability evaluation under DC 5257.  To the contrary, the VA 
examinations performed in February 2000 and December 2005 
described the knee as stable.

Moreover, the December 2005 examination indicated that there 
was only slight subluxation of the proximal tibia on X-ray.  
Finally, there is no indication that the veteran should be 
assigned separate 20 percent disability evaluations for 
limitation of flexion and extension.  See VAOPGCPREC 9-2004 
(which provides that separate ratings are available for 
limitation of extension and limitation of flexion for the 
same joint).  The veteran's degree of limitation of motion 
does not warrant even the assignment of a 0 percent 
evaluation under DCs 5260 and 5261.  His extension is normal, 
at 0 degrees, and his flexion is limited to 110 degrees (a 0 
percent evaluation requires flexion limited to 60 degrees).

There is also no indication that the veteran should be 
afforded a separate rating for arthritis of the left knee.  
For a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 or 
DC 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  See VAOPGCPREC 9-98.  As 
noted above, the veteran's range of motion does not meet the 
criteria for a zero percent evaluation under DCs 5260 or 
5261.  Therefore, a separate rating for arthritis is not 
warranted under these criteria.

A separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  See 
VAOPGCPREC 9-98.  However, while the veteran's knee did 
display crepitation on movement, the objective VA 
examinations did not note pain upon movement.  Therefore, it 
is found that a separate evaluation for arthritis under 
38 C.F.R. § 4.59 is not justified.  Finally, a claimant who 
has arthritis and instability of the knee may be rated 
separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  
In the instant case, however, there is no objective 
indication on examination that the veteran has any 
instability of the left knee.  As a consequence, separate 
evaluations are not justified.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected left knee 
chondromalacia with DJD from February 2, 2000, to January 8, 
2006.

Under 38 C.F.R. § 3.321(b)(1), ratings are to be based as far 
as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is that there be a 
finding that the case represents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.

Here, the veteran served in the military from 1961 to 1983, 
and then worked as a custodian until his retirement at the 
age of 62 in 1999.  Therefore, there is no objective 
indication in the record that his left knee disorder has 
caused marked interference with employment.  While the 
veteran was hospitalized in January 2006 for a total left 
knee replacement, there is no indication in the records 
developed between February 2, 2000, and January 8, 2006, that 
his left knee disorder had required frequent periods of 
hospitalization.  The Board therefore finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

B.  TDIU

Between February 2, 2000, and January 8, 2006, the veteran 
was service-connected for the following:  chronic low back 
strain with degenerative changes and degenerative disc 
disease, evaluated as 20 percent disabling; hypertension, 
evaluated as 10 percent disabling; chondromalacia of the 
right knee with DJD, evaluated at 10 percent; and 
chondromalacia of the left knee with DJD, also evaluated at 
10 percent.  His combined disability evaluation was 40 
percent.

The relevant evidence of record included a private 
physician's statement from March 2002, which indicated that 
the veteran had multiple medical problems, to include his 
back and his left knee.  He also had diabetes mellitus and 
was now being treated for non-Hodgkin's lymphoma.  

The December 2005 VA examination noted that the veteran 
served with the Navy from 1961 to 1983; he had reached the 
rank of E-7.  After retirement from active service, he worked 
as a hospital custodian for about 15 years, retiring at the 
age of 62 in 1999.  The examiner opined that the veteran's 
disabilities would prevent him from doing anything other than 
sedentary or clerical type of work should he return to the 
workforce.  He would be unable to do any prolonged standing, 
or any jobs that would require any prolonged standing or any 
bending, stooping, or squatting type activities.  

After a careful review of the evidence of record, it is found 
that entitlement to TDIU between February 2, 2000, and 
January 8, 2006, has not been established.  The Board notes 
that the veteran's disabilities did not meet the schedular 
criteria of 38 C.F.R. § 4.16(a).  He did not have one 
disability rated at least 40 percent disabling, with 
sufficient additional disability to result in a combined 
rating of 70 percent or more.  In addition, there is no 
indication that he is unable to pursue a substantially 
gainful occupation as a result of his service-connected 
disabilities.  In fact, the VA examiner noted that, while his 
orthopedic disorders would prevent certain types of 
activities (see above), he would not be prevented from 
engaging in sedentary forms of employment should he choose to 
return to the workforce.  Therefore, the criteria of 
38 C.F.R. § 4.16(a) have not been met.

Moreover, since there is no objective indication that the 
veteran is unable to secure or follow a substantially gainful 
occupation because of his service-connected disabilities, 
there is no need to refer this case to the Director, 
Compensation and Pension Service, for extraschedular 
consideration pursuant to 38 C.F.R. § 4.16(b).

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for TDIU from 
February 2, 2000, to January 8, 2006.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chondromalacia of the left patella with degenerative joint 
disease (DJD) from February 2, 2000, to January 8, 2006, is 
denied.

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities from February 2, 2000, to January 8, 2006, is 
denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


